Third District Court of Appeal
                               State of Florida

                     Opinion filed September 14, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-996
                     Lower Tribunal No. F88-21370A
                          ________________


                             Felix de la Hoz,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Teresa Pooler, Judge.

     Felix de la Hoz, in proper person.

      Ashley Moody, Attorney General, and Sandra Lipman, Assistant
Attorney General, for appellee.


Before LINDSEY, GORDO and LOBREE, JJ.

     PER CURIAM.

     Affirmed.